Citation Nr: 1401238	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-24 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-concussive syndrome (claimed as traumatic brain injury (TBI) and headaches).  

2.  Entitlement to an initial compensable evaluation for hypertension.

3.  Entitlement to an initial compensable evaluation for left foot, status post Lisfranc fracture and closed reduction pin fixation ("left foot disability").


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 2011.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2011 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston- Salem, North Carolina.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran has raised claims of service connection for depression and sleep problems and a higher rating for right mid foot degeneration and spurring. See August 2012 VA Form 9 and statement received in January 2013.   These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record reveals the matters are not ready for appellate disposition.

In May 2011, the RO awarded service connection for a left foot disability and assigned an initial noncompensable evaluation effective from March 2011.  The Veteran filed a notice of disagreement (NOD) with the initial noncompensable rating.  See NOD dated in June 2011.  The RO issued a statement of the case (SOC) in July 2012 that inaccurately addressed the initial noncompensable rating for right mid foot degeneration and spurring, which was not appealed by the Veteran.   

Under 38 U.S.C.A. § 7105(a) an appeal to the Board is initiated by an NOD and completed by a substantive appeal after an SOC is furnished to the appellant.  In essence, the following sequence is required: there must be a decision by the RO, the claimant must express timely disagreement with the decision (by filing an NOD within one year of the date of mailing of notice of the RO decision), VA must respond by explaining the basis of the decision to the claimant (in the form of a SOC), and finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.204.

The RO has not issued an SOC addressing the matter of entitlement to an initial compensable evaluation for the service-connected left foot disability.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when this occurs, the Board must remand the case and instruct the RO that the issue remains pending in appellate status (and requires further action (including issuance of an SOC).

In November 2013, the Veteran submitted VA Form 21-4142 (consent to release information to VA) for Dr. BRP, internal medicine, for treatment dated from March 2010 to the present.  To date, there has been no request for the identified private records.  Such must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).

The Veteran has claimed entitlement to service connection for post-concussive syndrome (originally TBI).  Notably, he asserts that his current complaints of headaches are residuals of such brain injury.  The Board notes that the Veteran recently filed a separate claim for headaches in January 2013; however, the Board finds these to be part and parcel of the same claim.  In light of the potentially missing medical records, the Veteran must be afforded a new VA examination in connection with the claim for post-concussive syndrome, including TBI and  headaches, as well as the increased rating claim for hypertension.  38 C.F.R. §§ 4.1, 3.159.


Accordingly, the case is REMANDED for the following action:

1.  Obtain internal medicine records of the Veteran from Dr. BRP for treatment dated from March 2010 to the present.  All requests for records and their responses must be associated with the claims folder.  

2.  Schedule the Veteran for a VA examination to determine the likely etiology of his claimed post-concussive syndrome (claimed as TBI and headaches).  Any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed so they can be available to the examiner for review.  All indicated tests or studies must be completed.  

Based on the factual evidence of record, what is the most likely etiology for the Veteran's reported post-concussive syndrome, including headaches and TBI)? Specifically,  is it at least as likely as not  (a 50% of better probability) that such disability is related to an incident of the Veteran's active duty service, to include brain injury from an improvised explosive device.  The examiner must specifically address the etiology of the claimed headaches when answering this question.  The examiner must explain the rationale for all opinions.  

3.  Schedule the Veteran for a VA examination to ascertain the severity of his hypertension.  Any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE must be available for review by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records in Virtual VA or VBMS that are not available on CAPRI or AMIE must be printed so they can be available to the examiner for review.  All indicated tests or studies must be completed.  

Examination findings pertinent to hypertensive vascular disease (hypertension) should be reported to allow for application of VA rating criteria for diseases of the arteries and veins.  

4  The RO should review the record and issue an appropriate SOC addressing the matter of entitlement to an initial compensable rating for the service-connected left foot disability.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, he must submit a timely substantive appeal following issuance of the SOC.  If he timely perfects an appeal in the matter, it should be returned to the Board for appellate consideration.

5.  The RO should readjudicate the claim of service connection for post-concussive syndrome (claimed as TBI and headaches) and the claim for an initial compensable rating for hypertension.  If they remain denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.   The case should then be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


